Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
2.	Applicant's arguments filed with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 9-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (US 20180106105 A1).
In regards to claims 1, 9 and 17, HALEY shows (Figs. 1-4) an integrated winch motor assembly, comprising: 
a winch motor (i.e. 100/130) to let a winch rope out and to pull the winch rope in at a plurality of speeds (pars. 7, 31, 35, 41, 49, 81, 91, i.e. motor assembly 130 to signal control of motor speed and rotation direction of the winch drum);
winch motor power control circuitry (within 130) coupled to the winch motor (pars. 35, 45, 51); 

a winch suitable for industrial applications has the motor assembly (132) self-centered with a housing (128), comprising at least two parts, configured to protect the winch motor (132), the winch motor control circuitry (motor assembly 130), and the control circuitry from water intrusion (see pars. 4, 6, 59, 48, 82).
	HALEY does not explicitly discloses in response to receiving a first activation signal from a momentary switch, control the winch motor to provide a first speed for a first electronically timed period of time after receiving the first activation signal, the control circuitry also configured to control the winch motor to provide a second speed in response to the first period electronically timed of time expiring.
However, Anthony discloses a motor assemblies for architectural coverings (such a winch) receiving a first activation signal from a momentary switch, control the winch motor to provide a first speed for a first period of time after receiving the first activation signal, the control circuitry also configured to control the winch motor to provide a second speed in response to the first period of time expiring (see Figs. 31-33 wherein it clearly shows steps of activate the motor at a first speed and the activate the motor at a second speed. Pars. 116 discloses motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. Hence, the time of 2 seconds for example is implemented such as to control the speed in a time fashion electronically manner).
Thus, given the teaching of Anthony, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HALEY  to control the outgoing speed of the winch or rope to be changed in a time fashion manner where the speed is different from a first period to a second period, consequently controlling the load to be secured under multiple operations and environments, hence improving the system reliability and protection.

In regards to claims 3, 12 and 19, Anthony further shows and discloses wherein the first speed is repeated for the first period of time in response to receiving a second activation signal (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).
In regards to claim 10, Anthony further shows and discloses further comprising an energize switch that is required to be pushed before the electronic winch can be operated (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).

6.	Claims 4-6, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (US 20180106105 A1) and further in view of Kokubo et al. (US 20030128002 A1).
In regards to claims 4-6, 13-15 and 20, HALEY as modified by Anthony does not explicitly discloses wherein a first voltage is modulated to control the winch motor to provide the first speed, wherein the first voltage is pulse width modulated to control the winch motor to provide the first speed, wherein the first voltage is applied to the winch motor to provide the second speed.
However, Kokubo further discloses wherein a first voltage is modulated to control the winch motor to provide the first speed, wherein the first voltage is pulse width modulated to control the winch motor to provide the first speed, wherein the first voltage is applied to the winch motor to provide the second speed (see Figs. 5-7, 9-18 where the PWM signals are generated to control carriage speeds during different times such start position time to final target or until interruption signal. 
Thus, given the teaching of Kokubo, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HALEY and Anthony to provide PWM schemes and control to change outgoing speed of the winch or rope to be 

7.	Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (US 20180106105 A1) in view of Kokubo et al. (US 20030128002 A1) and further in view of YAMAGUCHI et al. (US 20140205340 A1).
In regards to claims 7-8 and 16 HALEY as modified by Anthony and Kokubo does not explicitly discloses wherein the control circuitry also configured to control the winch motor to provide a third speed in response to an indicator that there is no load on the winch motor, in response to an indicator that there is no load on the winch motor, wherein a second voltage is applied to the winch motor to provide the third speed, and further comprising an energize switch that is required to be pushed before the electronic winch can be operated.
However, Kato shows (Fig. 3) in response to an indicator that there is no load on the winch motor (unloaded condition), wherein a second voltage (i.e. current applied) is applied to the winch motor (i.e. motor 9) to provide the third speed (i.e. see motor rotational speed changes from soft  unloaded condition to the loaded detection period) and further comprising an energize switch that is required to be pushed (i.e. trigger 7 is a switch operated by a user) before the electronic winch can be operated.
Thus, given the teaching of Kato, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HALEY as modified by Anthony and Kokubo to provide a push switch to command energizing the motor in different speeds and to control the speed based on the state of load applied to the motor to ensure the rotational speed of the motor is limited to the predetermined safe rotational speed, consequently improving the system reliability and protection.
Response to Arguments
8.	Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations. 
In response to applicant’s argument regarding claim 1 that Anthony fails to disclose the "first period of time" being electronically timed since a "subsequent gesture", being human generated, is not electronically timed. Applicant also respectfully submits that reaching "a limit" is, at best, mechanically timed and thus is also not electronically timed, the examiner respectfully disagrees. 
As seen in Figures 31-33, the steps clearly show to activate the motor at a first speed and the activate the motor at a second speed. Pars. 116 discloses motor controller 2702 initially activates motor 102 at a first speed and then increases the speed to a second, higher speed over a time period. For example, motor controller 2702 may activate motor 102 at 20% (of full speed) and then increase the speed to 100% (full speed) over 2 seconds. Hence, the time of 2 seconds for example is implemented such as to control the speed in a time fashion electronically manner. Hence, the examiner believes that the prior arts on record clearly control the speed in an electronic timed control fashion.
Prior Art Made of Record
9.	The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
ELLIS et al. (US 20110104963 A1) discloses a motor assemblage up using a rope or small winch. If user moves joystick for more than predetermined time interval, e.g., 2 seconds, the boat direction and speed changes to that indicated by the joystick's position. The speed may be automatically set at the last "Held Speed". The "Held Speed" is the speed the user sets by holding the joystick within a selected speed band (e.g., a 10% wide band as shown below) for more than some time interval, e.g., 0.5 seconds. If the joystick is not "held" in a position for more than 0.5 seconds, the boat's speed may return to the one that was set before the user began navigating with the 
Matsushita (US 20190284028 A1) discloses the hydraulic motor 135 which is used to hoist/lower the hook attached to the hanging rope, there are a front winch motor for rotating the front drum 105a and a rear winch motor for rotating the rear drum 105b. For the sake of convenience, in FIG. 5, as the hydraulic motor 135 for driving a winch drum, the front winch motor is shown as a representative, and the rear winch motor similarly configured to the front winch motor and the hydraulic circuit for driving the rear winch motor are omitted. The hydraulic motor 135 is driven by the pressure oil from the first pump 131 and the second pump 132 whose flow is controlled by a first direction control valve (a valve for a low speed) 141 and a second direction control valve (a valve for a high speed) 142. At the time of the first speed, the pressure oil from only the first pump 131 is introduced to the hydraulic motor 135, and at the time of the second speed.
Lauk (US 6396230 B1) discloses In a first switch position of the switching element, the at least one wiper has a first velocity. In a second switch position of the switching element, the at least one wiper has a second velocity, which is greater than the first velocity. The at least one wiper in the second switch position moves at the first velocity each time it is in the vicinity of an upper and lower end position.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jorge L Carrasquillo/
Examiner, Art Unit 2837